Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 1 of 21 PageID 229

February
February
February

February

February
February
February
February

February

February
February
February
February

February
February
February
February

February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February

February

23431427
23464961
23483613

23369255t

23369255r
236404335T
23604335R

23567862

235692152

23569215r
23603472
23616168
23616420

23629694
23637347
2366761 9t
23672379

23673549t

23673549r
233827821
233827822
23382782R
23382782T
23376937T
233769371
233769372
23376937R
235780041
235780042
23578004R
23578004T
23652597t
23652495t

23569097t

23569097 1

235690972

23569097r

GINA DOSTER
SHADOW CLANCY

BARBARA NORDELO

RAMIREZ BAMACA,
HELMER

RAMIREZ BAMACA,
HELMER

Ezekiel Garcia
Ezekiel Garcia

MISHLER, DON

WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

HUMBERTO SOLIS-DIAZ
TINA WEEKS
HUGO BERMUDEZ

ALYNA ALVARADO-LOPEZ
GLENDOLYN QUASHIE
SARA MATZICOFF

ERROL SWABY
OMIITH WIGGINS
FREDRICKA
SMITH WIGGINS
FREDRICKA

PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
JAVON ROSS
JAVON ROSS
JAVON ROSS
JAVON ROSS
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
Waterman Joshua

WATERMAN, FAYTHE
HUMIS!ON JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE

$58.00
$108.90
$25.00

$23.00

$23.00
$18.50
$18.50
$12.50

$18.50

$18.50
$307.00
$94.00
$181.00

$379.00
$25.00
$517.00
$25.00

$25.00

$25.00
$74.00
$74.00
$74.00
$74.00
$74.00
$74.00
$74.00
$74.00
$27.50
$27.50
$27.50
$27.50
$18.50
$18.50

$23.00

$23.00

$23.00

$23.00

+ + + + + + + + +

+

+ + + + t+ + + + t+ + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 2 of 21 PagelD 230

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February

February
February
February
February
February
February
February
February

235691 76t
235691761
235691 762
235691 76r
23383759
233837591
233837592
23383759r
236366 72t
23574056
2337881 2t
233788121
233788122
23378812r
23397798
23397804

23569107t
23383775t
233837751
233837752
23383775r
23378825T
233788251
233788252
23378825R
23430327
23430327
23431431
23553963
23567866
23567866

23569232
23615045
23628651

23635331
23636055
23637389
23645994
23652854
2367/7629T
23677629R
23697858

syra pritchett
syra pritchett
syra pritchett
syra pritchett
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
luna mobila
hugo lopez
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
fernandez ana

fernandez ana
HUMIS!1ON JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
THOMAS, DAVID
THOMAS, DAVID
GINA DOSTER

JEFFREY LAUTERBACH

MISHLER, DON

MISHLER, DON
WHITAKER RUSSEL,
EDDIE

DIANE SCHUBERT
BULLIS DARLENE

PHOEBEMARI POLYNICE

MARIA CAPRILES
QUASHIE GLENDOLIN
KATHY OWENS
CARDONA ELIJAH
MERRILL, SAMANTHA
MERRILL, SAMANTHA
WYATT BROWN III

$23.00
$23.00
$23.00
$23.00
$24.85
$24.85
$24.85
$24.85
$18.50
$208.00
$23.00
$23.00
$23.00
$23.00
$64.50
$64.50

$23.00
$24.85
$24.85
$24.85
$24.85
$23.00
$23.00
$23.00
$23.00
$14.10
$14.10
$58.00
$118.00
$12.50
$12.50

$55.50
$25.00
$82.00

$106.00
$25.00
$25.00
$43.00
$25.00
$37.00
$37.00
$103.00

+ + + + + + + + + + + + + + + +

+ + + + t+ + + + t+ + + + + + +

+

+
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 3 of 21 PageID 231

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February

February
February
February
February
February
February
February
February
February
February

February
February

23665097 1
236650972
23665097R
23665097T
23376953T
233769531
233769532
23376953R
235780121
235780122
23578012R
23578012T
23611612t
236116121
23616122
23611612r
23486544R
24940528t
249405281
249405282
24940528r
23485375T
23485375R
23487620T
23487620R
23431436

23569128t

235691281

235691282

23569128r
23605676R
2337884 7t
233788471
233788471
233788472
23523000
23523000
23567900
23567900

23569239
23664664

PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
JAVON ROSS
JAVON ROSS
JAVON ROSS
JAVON ROSS
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
HILSON CMORI
DIXON DEANI
DIXON DEANI
DIXON DEANI
DIXON DEANI
JACOB PAYNE
JACOB PAYNE
NASSIR JOHNSON
NASSIR JOHNSON

GINA DOSTER
HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

GISETTE GARCIA
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE

ELLEN BETHEL
ELLEN BETHEL
MISHLER, DON

MISHLER, DON
WHITAKER RUSSEL,
EDDIE

KING, TIERA

$74.00
$74.00
$74.00
$74.00
$74.00
$74.00
$74.00
$74.00
$27.50
$27.50
$27.50
$27.50
$20.00
$20.00
$20.00
$20.00
$14.10
$25.00
$25.00
$25.00
$25.00
$23.00
$23.00
$18.50
$18.50
$58.00

$23.00
$23.00
$23.00

$23.00
$25.00
$23.00
$23.00
$23.00
$23.00
$25.00
$25.00
$23.70
$23.70

$37.00
$74.00

+ + + + t+ + + + + + + + + t+ + + + t+ + + + + + + +

+ + + + + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 4 of 21 PageID 232

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

23669682
23669682
23677636T
23677636R
23741158
23383355
233833551
233833552
23383355r
23383809
233838091
233838092
23383809r
23376970T
23430311
23431413
23567872
23646898
23677603T
23677603R

23569079t

235690791

235690792

23569079r
23665498t
236654981
236654982
236654 98r
23665884T
23665884 1
236658842
23665884R
23665134T
236651341
236651342
23665134R
23600268T
236002681
236002682
23600268R
23665413T

MISHLER, DON
MISHLER, DON
MERRILL, SAMANTHA
MERRILL, SAMANTHA
CANDACE MALIK
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
JAVON ROSS
THOMAS, DAVID
GINA DOSTER
MISHLER, DON
SHANNYN WALL
MERRILL, SAMANTHA

MERRILL, SAMANTHA
HUMISION JAMES,
YARIELLE
HUMIS!1ON JAMES,
YARIELLE
HUMISION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
MAXWELL, XZAVIER
MAXWELL, XZAVIER
MAXWELL, XZAVIER
MAXWELL, XZAVIER
PARZ, MARAH

$12.50
$12.50
$25.00
$25.00
$25.00
$23.00
$23.00
$23.00
$23.00
$24.85
$24.85
$24.85
$24.85
$74.00
$14.10
$58.00
$23.70
$73.00
$25.00
$25.00

$23.00
$23.00
$23.00

$23.00
$24.85
$24.85
$24.85
$24.85
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00

+ + + + t+ + + + ttt + t+

+ + + + + + + + + + + + + t+ + + + t+
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 5 of 21 PageID 233

February
February
February
February
February
February
February

February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

236654131
236654132
23665413R
23486481T
23486481R
23567853T
23567853R

23569189T

23569189R
23600558
23633511
23655070T
23655070R
23664753
23677607T
23677607R
2368534 3t
23719024
23719024
23732077
237320771
23741429R
23684795
23665064 1
236650642
23665064R
23665064T
23605665R
236654 18t
236654181
236654182
236654 18r
23665890T
236658901
236658902
23665890R
23665149T
236651491
236651492
23665149R
23665069T
236650691
236650692

PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
HILSON, CMORI
HILSON, CMORI
MISHLER, DON

MISHLER, DON
WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

DARLENE BULLIS
PETERSON BYRD
ZOYA TARASOVSKAYA
ZOYA TARASOVSKAYA
KING, TIERA
MERRILL, SAMANTHA
MERRILL, SAMANTHA
VRYSON CRUZ
THOMAS, DAVID
THOMAS, DAVID
QUASHIE GLENDOLIN
QUASHIE GLENDOLIN
MCDOUGALL JENNIFER
ACOSTA, RAFAEL
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
GARCIA, GISSETTE
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH

$23.00
$23.00
$23.00
$25.00
$25.00
$12.50
$12.50

$37.00

$37.00
$43.00
$115.00
$25.00
$25.00
$55.50
$25.00
$25.00
$145.00
$14.10
$14.10
$25.00
$25.00
$34.00
$91.00
$74.00
$74.00
$74.00
$74.00
$17.30
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$12.50
$12.50
$12.50

+ + + + + + +

+

t+ + + + t+ + + + t+ t+ + + + t+ + + + t+ + + + t+ + + + t+ + t+ t
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 6 of 21 PagelD 234

February
February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February
February
February
February
February
February
February
February
February

February
February
February

February
February
February
February

23665069R

23569729T
23464956
23567857

23569197
23608920
2362868 1t
23659138T
23655138R
23659818
23673398
23677614T
23677614R
23706524
23707665
23709384
23718369
23718369r
23726466
23727951
23734815
23736428

23739823
23745370
23760094
236650691
236650692
23665069R
23665069T
23665507T
23665507 1
236655072
23665507R

23569085t

235690851

235690852

23569085r
23757603
23757611
23550060

PEOPLES, JALIYAH
DUZINKEWYCZ, AVAIAH
CLANCY SHADOW

MISHLER, DON

WHITAKER RUSSEL,
EDDIE

MARIA MARTINEZ-DIAZ
JIMMIE ELDRIDGE
TARASOVSKAYA ZOYA
TARASOVSKAYA ZOYA
CHERRY HAMMOND
LEE BLACK
MERRILL, SAMANTHA
MERRILL, SAMANTHA
RAMIREZ JESUS
GABRIEL GRIFFIN
CINDERILLA WEST
THOMAS, DAVID
THOMAS, DAVID
WILLIAM FORD
DOSTER GINA
ALEJANDRO GUZMAN

ORIA DIAZ

ANDY MENDOZA-
MENDOZA

CANNISTRACI THERESA
DUDLEY WILLENE
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH

PARZ, MARAH

HUMIS!ON JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

fernandez ana
fernandez ana
VICTORIA AVERY

$12.50
$23.00
$108.90
$12.50

$74.00
$85.00
$106.00
$25.00
$25.00
$64.00
$100.00
$25.00
$25.00
$25.00
$220.00
$25.00
$14.10
$14.10
$25.00
$58.00
$109.00
$79.00

$106.00
$61.00
$37.00
$74.00
$74.00
$74.00
$74.00
$23.00
$23.00
$23.00
$23.00

$23.00

$23.00

$23.00

$23.00
$64.50
$64.50
$25.00

+ + +

+ + + + +

+ + + +

+ + + + + + + +

+ + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 7 of 21 PagelD 235

February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

23567860T
23567860R

23569206
23581181
23664773
23677618T
23677618R
23718392T
23718392R
23/727767t
237277671
23727952
23665171T
236651711
236651712
23665171R
23665423T
236654231
236654232
23665423R
23569742T
23605669R
23665895t
236658951
236658952
23665895r

23498775
23757620
23567863T
23567863R
23655208T
23655208R
23677625T
23677625R
23718406
23757205
23665431T
236654311
236654312
23665431R
23569754T
236650811
236650812

MISHLER, DON

MISHLER, DON

WHITAKER RUSSEL,
EDDIE

NANCY FIGUEROA
KING, TIERA
MERRILL, SAMANTHA
MERRILL, SAMANTHA
THOMAS, DAVID
THOMAS, DAVID
RAMIREZ JESUS
RAMIREZ JESUS
GINA DOSTER
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH

DUZINKEWYCZ, AVAIAH

BARTON, KAPRIECE
GISETTE GARCIA
waterman faythe
waterman faythe
waterman faythe
waterman faythe

OLIVERA MERINO OSCAR

fernandez ana
MISHLER, DON
MISHLER, DON
MERRILL, SAMANTHA
MERRILL, SAMANTHA
MERRILL, SAMANTHA
MERRILL, SAMANTHA
THOMAS, DAVID
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH

DUZINKEWYCZ, AVAIAH

PEOPLES, JALIYAH
PEOPLES, JALIYAH

$12.50
$12.50

$74.00
$109.50
$18.50
$25.00
$25.00
$14.10
$14.10
$25.00
$25.00
$58.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$25.00
$23.00
$23.00
$23.00
$23.00

$20.50
$64.50
$12.50
$12.50
$25.00
$25.00
$46.00
$25.00
$58.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$74.00
$74.00

+

+

+ + + + t+ + + + t+ + + + t+ + + +t ttt t+

+ + + + t+ + + + + + + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 8 of 21 PageID 236

February
February

February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February

February
February
February
February
February

23665081R
23665081T

23569098t

235690981

235690982

23569098r
23487190
23487544
23564002
23600315T
236003151
236003152
23600315R
23665936
236659361
236659362
23665936r
23569763t
23665201t
236652011
236652012
23665201r
23665105t
236651051
236651052
236651 05r
234876611
2375/7626
24949073r
23567875
23567876

23569131t

235691311

235691312

23569131r
23665986
23687479
23809919

24134700T

PEOPLES, JALIYAH

PEOPLES, JALIYAH
HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

BRUMFIELD, LILY
KYNSTON MORGAN
CURTIN CRYSTAL
MAXWELL, XZAVIER
MAXWELL, XZAVIER
MAXWELL, XZAVIER
MAXWELL, XZAVIER
waterman faythe
waterman faythe
waterman faythe
waterman faythe
avaiah duzinkewycz
Waterman Joshua
Waterman Joshua
Waterman Joshua
Waterman Joshua
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
BORA KASTRATI
ANA FERNANDEZ
santana jennifer pacheco
MISHLER, DON

MISHLER, DON
HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

JAVON ROSS
ELAINE PERALES
CANDACE MALIK

TIFFANY MOHR

$74.00
$74.00

$23.00

$23.00

$23.00

$23.00
$37.00
$37.00
$28.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$24.85
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50
$18.50
$18.50
$18.50
$64.50
$47.00
$12.50
$12.50

$23.00

$23.00

$23.00

$23.00
$74.00
$37.00
$25.00
$20.00

+ + + + t+ + + + + t+ + + + t+ + + + +t + + +t
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 9 of 21 PagelD 237

February
February
February
February
February
February
February
February
February
February
February
February

February
February

February
February
February
February
February
February
February
February

February
February
February
February
February
February
February
February
February
February
February
February

February
February
February
February
February
February
February

24134700R
23605680R
23687473
23727133
23567873T
23567073R
23487661R
23652931T
23652931R
23692560
23583368T
23583368R

23569190T

235691901

23569190R
23383318T
233833181
233833182
23383318R
23569753T
234872312
23487231R

23569198
23664762
23727958
23775315
23789402R
23770605
23796336
23803488
236649691
236649692
23633940t
236339401

23804540

23805495
23665076T
236650761
236650762
23665076R
23665897T

TIFFANY MOHR
GISETTE GARCIA
ELAINE PERALES
JOSE GONZALES

MISHLER, DON

MISHLER, DON
BORA KASTRATI
ELIJAH CARDONA
ELIJAH CARDONA

CHARLES REDDICK
BELLER, LAUREN

BELLER, LAUREN

WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
DUZINKEWYCZ, AVAIAH
JUDAH JOHNSON

JUDAH JOHNSON

WHITAKER RUSSEL,
EDDIE

KING, TIERA
GINA DOSTER
FARRAH PIRALI
DIXON DEANI
STEPHANIE M HILL
SONYA ARMSTRONG
HUGO BERMUDEZ
DKARION REYNOLS
DKARION REYNOLS
ladd aaliyah

ladd aaliyah

ALFREDO SAYAGO-
ROSAS

SERGE ELIEN
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH

WATERMAN, FAYTHE

$20.00
$25.00
$25.00
$25.00
$12.50
$12.50
$18.50
$25.00
$25.00
$12.50

$18.50

$18.50

$18.50
$23.00
$23.00
$23.00
$23.00
$24.85
$23.00
$23.00

$37.00
$37.00
$58.00
$241.00
$25.00
$58.00
$172.00
$112.00
$25.00
$25.00
$34.10
$34.10

$97.00
$91.00
$18.50
$18.50
$18.50
$18.50
$23.00

+ + + + + + +

+ + + + + + +

+

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 10 of 21 PagelID 238

February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February
February
February
February

February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

23665897 1
236658972
23665897R
23723510
23812460
23819380T
23665718T
236657181
236657182
23665718R
23664801T
236648011
236648012
23664801R

23820948
23826084
23830725
23833670
23837860T
23837860R

23569099T

235690991

235690992

23569099R
23652856T
23652856R
23727764
23805497
23833420
23838840
23841382
23846183
23852865
23600317R
23665446R
23665941R
23487589
23487589r
23750251t
23750251r
23852065T

WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
STEWART, BETH
ELENA MOLINA
TINA MEISENHALDER
LEE DARYL
LEE DARYL
LEE DARYL
LEE DARYL
TIERA KING
TIERA KING
TIERA KING
TIERA KING

PHOEBEMARI POLYNICE
JEFFREY LAUTERBACH
NEREIDA MARTINEZ
MARLENE L HOMMEUS
ROBERTO VAZQUEZ
ROBERTO VAZQUEZ

HUMISTON JAMES,
YARIELLE

HUMISTON JAMES,
YARIELLE

HUMISTON JAMES,
YARIELLE

HUMISTON JAMES,
YARIELLE

ELIJAH CARDONA
ELIJAH CARDONA
SALEE BARBARA
ELIEN SERGE
SEGIEN RHEME
BROWN III WYATT
LOPEZ-ABARCA, ANAHI
COOPER MARY
DAVIS JULIA
MAXWELL, XZAVIER
PARZ, MARAH
WATERMAN, FAYTHE
nassir johnson
nassir johnson
JACK FUNNELL
JACK FUNNELL
JULIA DAVIS

$23.00
$23.00
$23.00
$25.00
$43.00
$34.00
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50
$18.50
$18.50

$114.00
$118.00
$43.00
$69.00
$25.00
$25.00

$23.00

$23.00

$23.00

$23.00
$25.00
$25.00
$94.00
$91.00
$141.00
$103.00
$130.00
$46.00
$25.00
$23.00
$23.00
$23.00
$18.50
$18.50
$38.10
$38.10
$25.00

+ + + + + + + + + + + + + +

+ + + + + +

+ + + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 11 of 21 PagelD 239

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February
February
February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February

23852065R
23854802T
23854802R
23567876T
23567876R
23610991T
23677639T
23677639R
23718424T
23718424R
23665392t
23665392r
23569220
235692202
23569220r
235692201
23611637t
236116372
23611637r
236116371
23567874t
23567855
23790518
23801605

23809853
23811393
23838828
23840232
23841997

23846754
23855979
23831952
23852880T
23615124
23569732r
23663224
23752961
23784895
23785080
23835576
23844128
23850444
23854955

JULIA DAVIS
MAQUIN YULEIMY
MAQUIN YULEIMY

MISHLER, DON
MISHLER, DON
GOODNIGHT, JOCELYN
MERRILL, SAMANTHA
MERRILL, SAMANTHA
THOMAS, DAVID
THOMAS, DAVID
nixon ronde
nixon ronde
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
BROWN ABIGAIL
BROWN ABIGAIL
BROWN ABIGAIL
BROWN ABIGAIL
MISHLER, DON
MISHLER, DON
FIGUEROA NANCY

QUASHIE GLENDOLIN
CAS | ELLANO-
ANGE,RAMON

CLANCY SHADOW
EUGENE RIGGS
BONCZYK SR, TIMOTHY

JADA ALDERMAN
RODRIGO JUAREZ-
CORTEZ

ANNIE BOYD
ACOSTA, RAFAEL
JULIA DAVIS
BONCZYK SR, TIMOTHY
avaiah duzinkewycz
JENNIFER GONZALES
BEEVER JR JEREMY
AZANETH OROPEZA
JAZAEL OROPEZA-RIOS
ANGELA HERRERA
BLACK LEE
JONES JANYLA
GONZALEZ CARLOS

$25.00
$18.50
$18.50
$23.70
$23.70
$53.00
$25.00
$25.00
$14.10
$14.10
$25.00
$25.00
$23.00
$23.00
$23.00
$23.00
$20.00
$20.00
$20.00
$20.00
$12.50
$12.50
$28.00
$331.00

$211.00
$408.60
$76.00
$97.00
$37.00

$112.00
$46.00
$88.00
$25.00
$88.00
$24.85
$25.00
$181.00
$128.00
$110.00
$337.00
$100.00
$229.00
$256.00

+ + + + t+ + + + + + + + + t+ + + + + + +

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 12 of 21 PagelD 240

February

February
February
February
February
February
February
February
February
February
February
February

February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

23860413

23869419
236115662
23611566R
23884870t
23884870r
23631473
23669775t
23669775r
23716736
236649731
236649732

238558894t

23858894r
23884022T
23884022R
237328691
23732869R
23786101
23804283T
23804283R
23816111T
23816111R
23820020
23820020R
23848471
23866061T
23866061R
23873323T
23873323R
2388001 1
23664 782t
236647821
236647822
236647823
23881427t
238814271
236650782
23665078R
23663229
23663229r
23727969

ALVAREZ MARIA
PACHECO SAN IANA,
JENNIFER

ABIGAIL BROWN
ABIGAIL BROWN
DONNA DORSEY
DONNA DORSEY
SALLEE BARBARA
TINA PITTMAN
TINA PITTMAN
GAMES ADELMO
DKARION REYNOLS

DKARION REYNOLS

MALDONADO MARIA
CAPO

MALDONADO MARIA
CAPO

SOKOS, NICHOLAS
SOKOS, NICHOLAS
LOCKE, GREGORY
LOCKE, GREGORY
MARONEY KIMBERLY
MISHLER, DON
MISHLER, DON
ROSE COSTA
ROSE COSTA
ANGEL GONZALEZ
ANGEL GONZALEZ
LISA REIMER-BOSCH
RITA MCCULLUCK
RITA MCCULLUCK
BETHEL ELLEN
BETHEL ELLEN
JIMENEZ MARIA
TIERA KING
TIERA KING
TIERA KING
TIERA KING
WILLIAM JACOBS
WILLIAM JACOBS
PEOPLES, JALIYAH
PEOPLES, JALIYAH
JENNIFER GONZALES
JENNIFER GONZALES
GINA DOSTER

$46.00

$127.00
$20.00
$20.00
$15.70
$15.70
$100.00
$28.00
$28.00
$46.00
$25.00
$25.00

$18.90

$18.90
$20.50
$20.50
$12.50
$12.50
$25.00
$12.50
$12.50
$25.00
$25.00
$25.00
$25.00
$25.00
$25.00
$25.00
$25.00
$25.00
$97.00
$18.50
$18.50
$18.50
$18.50
$25.00
$25.00
$18.50
$18.50
$25.00
$25.00
$58.00

+ + + + + + +

+ + + + +

+ + + + t+ + + + + t+ + + + t+ + + + +t + + +t
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 13 of 21 PagelID 241

February 23804297T MISHLER, DON $12.50 rn
February 23804297R MISHLER, DON $12.50 cS
February 23849151 BROWN III WYATT $319.00 rn
February 236116062 BROWN ABIGAIL $20.00 +
February 23611606R BROWN ABIGAIL $20.00 rn
PACHECO SAN IANA,
February 23611305T JENNIFER $47.00 cS
PACHECO SAN IANA,
February 23611305R JENNIFER $47.00 rn
February 23866707 GARCIA MARIA $40.00 +
February 24049235T BRUMFIELD, LILY $24.85 rn
February 24049235R BRUMFIELD, LILY $24.85 cS
February 23569756T DUZINKEWYCZ, AVAIAH $24.85 rn
February 23888587 ANGEL +
February 238244 79t ROBERT YATES $25.00 rn
February 23824479r ROBERT YATES $25.00 +
February 23896374T WALLER DIANA +
February 23896374R WALLER DIANA +
February 23804302T MISHLER, DON $12.50 rn
February 23804302R MISHLER, DON $12.50 cS
February 23815353 SANDEFUR MARIA $70.00
February 23487696r BORA KASTRATI $18.50 +
February 23897511 VIVIANA MATEO $139.00 rn
February 24952488T BRUMFIELD, LILY $37.00 +
February 249524881 BRUMFIELD, LILY $37.00 rn
February 249524882 BRUMFIELD, LILY $37.00 cS
February 24952488R BRUMFIELD, LILY $37.00 rn
NAVARRO GREGORI,
February 23611207T JOVANNI $28.15 +
February 23610973T GOODNIGHT, JOCELYN $53.00 rn
February 236109731 GOODNIGHT, JOCELYN $53.00 cS
February 236109732 GOODNIGHT, JOCELYN $53.00 rn
February 23610973R GOODNIGHT, JOCELYN $53.00 cS
HUMIS!ION JAMES,
February 23569119T YARIELLE $23.00 rn
February 23912612r tiara king $18.50
HUMIS!ION JAMES,
February 235691192 YARIELLE $23.00 +
HUMIS!ION JAMES,
February 23569119R YARIELLE $23.00 +
February 23881333 JENNIFER FAY $25.00
February 23948848 GARCIA, GISSETTE $25.00
February 24954200t MAXWELL, XZAVIER $23.00
February 24954200r MAXWELL, XZAVIER $23.00

HUMISION JAMES,
February 23569136T YARIELLE $23.00 +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20

February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

February

February

235691361

235691362

23569136R
23665585T
236655851
236655852
23665585R
23665223T
236652231
236652232
23665223R
23665954T
23665954 1
236659542
23665954R
2366585/7t
23665857 1
2366585 72
236628271
2494127 it
279412711
249412712
2494127 1r
23912763t
23677606T
23677606R
23718373
23804417T
23804417R
234872282
23487228B
23732864R
23732864t
23804287T
23804287R
23487339T
23485343T
23485343R

23611186T

23611186R

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
JOSHUA WATERMAM
JOSHUA WATERMAM
JOSHUA WATERMAM
JOSHUA WATERMAM
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
barton, KAPRIECE
barton, KAPRIECE
barton, KAPRIECE
barton, KAPRIECE
daryl lee
daryl lee
daryl lee
daryl lee
TIERA KING
MERRILL, SAMANTHA
MERRILL, SAMANTHA
THOMAS, DAVID
MISHLER, DON
MISHLER, DON
JOHNSON, JUDAH
JOHNSON, JUDAH
LOCKE, GREGORY
LOCKE, GREGORY
MISHLER, DON
MISHLER, DON
JAYDYN PETTIFER
JACOB PAYNE

JACOB PAYNE
NAVARRO GREGORI,
JOVANNI
NAVARRO GREGORI,
JOVANNI

Page 14 of 21 PagelID 242

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$18.50
$25.00
$25.00
$14.10
$23.70
$23.70
$23.00
$23.00
$12.50
$12.50
$12.50
$12.50
$23.00
$23.00
$23.00

$58.15

$58.15

+ + + + t+ + + + t+ + + + +t + FF ttt +t ttt tt ttt + ttt + t+ tt
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 15 of 21 PagelID 243

PACHECO SAN IANA,

February 23611275T JENNIFER $47.00 +
PACHECO SAN IANA,

February 23611275R JENNIFER $47.00 +
February 236212242 ALFONSO JERONIMO $58.15 +
February 236655022 SHEPPARD, JACEIA $2485 4
February 23665502R SHEPPARD, JACEIA $24.85 +
February 23732874T LOCKE, GREGORY $12.50

February 23928404t REYNOLS DKARION $25.00

February 23928404r REYNOLS DKARION $25.00

February 23948814 GARCIA, GISSETTE $25.00

February 23957934 HUGO LOPEZ $208.00

February 23486632T DIXON DEANI $25.00 +
February 234866321 DIXON DEANI $25.00 +
February 234866322 DIXON DEANI $25.00 +
February 23486632R DIXON DEANI $25.00 +
February 23600272R MAXWELL, XZAVIER $23.00 +
February 234871221 BRUMFIELD, LILY $24.85 +
February 234871222 BRUMFIELD, LILY $24.85 +
February 23487576T NASSIR JOHNSON $18.50 +
February 23487664R BORA KASTRATI $18.50 +
February 23841999 JADA ALDERMAN $37.00 +
February 23633883T LADD AALIYAH $34.10 +
February 236338831 LADD AALIYAH $34.10 +
February 23577865T CHRISTOPHER FRASIER $18.50 4
February 235778651 CHRISTOPHER FRASIER $18.50 4
February 235778652 CHRISTOPHER FRASIER $18.50 4
February 23577865R CHRISTOPHER FRASIER $18.50 4
February 23912014t TINA MEISENHALDER $34.00 +
February 23912014r TINA MEISENHALDER $34.00 +
February 23943526T SILVIA M FRAZIER $23.00 +
February 23943526R SILVIA M FRAZIER $23.00 +
February 235691 10t JESUS WRIGHT $23.00 +
February 235691101 JESUS WRIGHT $23.00 +
February 23727145 GONZALES JOSE $25.00 +
February 23804289T MISHLER, DON $12.50 4
February 23804289R MISHLER, DON $12.50 +
February 23805328 CARLOS ARROYO $117.50 +

NAJELI GARCIA-

February 23817351 FERRETIZ $415.00 4
February 23912455t TIERA KING $18.50

February 239124551 TIERA KING $18.50
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 16 of 21 PagelD 244

February 23487234T JUDAH JOHNSON $23.00 +
February 234872341 JUDAH JOHNSON $23.00 cS
February 234872342 JUDAH JOHNSON $23.00 +
February 23487234R JUDAH JOHNSON $23.00 cS
February 21716705t Adelmo Games $46.00 +
February 21716705r Adelmo Games $46.00 +
February 23849592 WALTON CHRISTOPHER $88.00 +
JOHNAIHAN ZAPEIA-
February 23858389 SOLIS $124.00 +
February 23895725 ZOYA TARASOVSKAYA $94.00
February 23917472 CULLIFER DARLINDA $292.00 cS
RODRIGUEZ-HERNA
February 23927773 GLADYS $223.00 +
February 23958933 GONZALES JENNIFER $25.00 cS
February 23665166T WATERMAN, JOSHUA $23.00 +
February 236651661 WATERMAN, JOSHUA $23.00 cS
February 236651662 WATERMAN, JOSHUA $23.00 +
February 23665166R WATERMAN, JOSHUA $23.00 cS
February 23928570T PEOPLES, JALIYAH $18.50 +
February 239285701 PEOPLES, JALIYAH $18.50 cS
February 239285702 PEOPLES, JALIYAH $18.50 +
February 23928570R PEOPLES, JALIYAH $18.50 cS
PACHECO SAN IANA,
February 23611285T JENNIFER $47.00 +
PACHECO SAN IANA,
February 23611285R JENNIFER $47.00 +
February 23665811T barton, KAPRIECE $23.00 +
February 2366581 11 barton, KAPRIECE $23.00 +
February 23915970t SODIANIE LOUIS $70.10 +
February 23915970r SODIANIE LOUIS $70.10 +
February 23915970T Rodrigo Juarez cortez $18.50 +
February 23915970R Rodrigo Juarez cortez $18.50 +
February 23778607T DENIA LAGO HERNANDEZ $66.90 +
February 23778607R DENIA LAGO HERNANDEZ $66.90 cS
February 23600293T MAXWELL, XZAVIER $23.00 +
February 236002931 MAXWELL, XZAVIER $23.00 cS
February 236002932 MAXWELL, XZAVIER $23.00 +
February 239285722 PEOPLES, JALIYAH $12.50 +
February 23928572R PEOPLES, JALIYAH $12.50 +
February 23665183T WATERMAN, JOSHUA $23.00 cS
February 236651831 WATERMAN, JOSHUA $23.00 +
February 236651832 WATERMAN, JOSHUA $23.00 cS
February 23665183R WATERMAN, JOSHUA $23.00 +
February 23665430T PARZ, MARAH $23.00 cS
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 17 of 21 PagelD 245

February
February
February
February
February
February
February
February
February
February
February

February
February
February

February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February
February

236654301
236654302
23665430R
23665904T
23665904 1
236659042
23665904R
23610942T
236109421
236109422
23610942R

23611194T

23611194R

23611294T

23611294R
23912485r
23942245
235779022
23577902R
23569095T
235690951
235690952
23569095R
235691 74T
235691741
235691742
23569174R
23669535T
236655351
236655352
23665535R
23636671T
23904805T
23904805R
23665526T
236655261
236655262
23665526R
23665539T
236655391
236655392

PARZ, MARAH

PARZ, MARAH

PARZ, MARAH
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

GOODNIGHT, JOCELYN
NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER

TIERA KING
OWENS KATHY
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
HUMISTON YARIELLE
HUMISTON YARIELLE
HUMISTON YARIELLE
HUMISTON YARIELLE
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
Jaceia Sheppard
Jaceia Sheppard
Jaceia Sheppard
Jaceia Sheppard
Luna Mobila
Oscar Guzman
Oscar Guzman
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA

$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$53.00
$53.00
$53.00
$53.00

$58.15
$58.15
$47.00

$47.00
$18.50
$43.00
$27.50
$27.50
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$24.85
$24.85
$24.85
$24.85
$18.50
$18.50
$18.50
$24.85
$24.85
$24.85
$24.85
$24.85
$24.85
$24.85

+ + + + t+ + + + + + +

+ + + + t+ + + + t+ t+ + + t+ + + + ttt + ttt t+ t+ tt
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 18 of 21 PagelD 246

February
February
February
February
February
February
February
February
February
February
February
February
February
March
March
March
March
March
March
March
March
March
March
March

March

March
March
March
March

March
March
March

March
March
March
March
March
March
March
March

23665539R
23569164T
235691641
235691642
23569164R
235691 70T
235691701
235691702
23569170R
235691 78T
235691781
235691782
23569178R
23958007t
2395800/7r
24008140t
24008140r
234871961
23487196r
2361098 1t
236109811
236109812
24014453T
24014453R

24948942t

24948942r
23849788

23804288t
23804288r

24089733t

24089733r

24089364t

24089364r
24036582
238420011
24036582T
24036582R
24088996t
240889961
240889962

SHEPPARD, JACEIA
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT
SYRA PRITCHETT

Beryl Seaver
Beryl Seaver
SARA MATZICOFF
SARA MATZICOFF
lily brumfield
lily brumfield
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
MERRILL, SAMANTHA

MERRILL, SAMANTHA

PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER

DAWN CAVALIER
MISHLER, DON

MISHLER, DON

PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER

NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

MARONEY KIMBERLY
JADA ALDERMAN
KIMBERLY MARONEY
KIMBERLY MARONEY
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

$24.85
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$79.70
$79.70
$66.90
$66.90
$24.85
$24.85
$53.00
$53.00
$53.00
$25.00
$25.00

$47.00

$47.00
$138.50
$12.50
$12.50

$47.00

$47.00

$58.15

$58.15
$136.00
$37.00
$79.70
$79.70
$53.00
$53.00
$53.00

+ + + + t+ + + + t+ + + + t+ + + + t+ ++ ttt t+ t

+

+ + + +

+ + + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20

March

March

March
March
March
March
March
March
March
March
March
March
March

March

March
March
March

March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March
March

24088996r

24089751t

24089751r
23912456
23941466
24092703t
240927031
240269172
2402691 7r
24024796t
24024796r
24092749
240927491

240269172

2402691 7r
240872521
24023488t

24088889r
24088928r
2408922 ir
24089763t
24089763r
24952636t
249526361
249526362
24952636r
2402474 7t
24027819
240278191
240278192
24027819r
23912621r
24098850r
240490311
240490312
23904848t
23904848r
23849816
24027292t
240272921
240272922

GOODNIGHT, JOCELYN
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER

KING, TIERA
THOMAS, DAVID
sontag eva
sontag eva
eddie whitaker
eddie whitaker
sontag eva
sontag eva
sontag eva

sontag eva
WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

Deani Dixon
RAFAEL CLASS

PEDRO GARCIA
CISNEROS

ABIGAIL BROWN
mohr tiffany
alan gomez
alan gomez
lily brumfield
lily brumfield
lily brumfield
lily brumfield
avaiah duzinkewycz
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
TIERA KING
Terez Kirkland
BRUMFIELD, LILY
BRUMFIELD, LILY
Oscar Guzman
Oscar Guzman
DAWN CAVALIER
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA

Page 19 of 21 PagelD 247

$53.00
$47.00

$47.00
$18.50
$12.50
$18.50
$18.50
$18.50
$18.50
$18.50
$18.50
$18.50
$18.50

$18.50

$18.50
$25.00
$12.50

$20.00
$20.00
$20.00
$23.00
$23.00
$24.85
$24.85
$24.85
$24.85
$23.00
$23.00
$23.00
$23.00
$23.00
$18.50
$23.50
$24.85
$24.85
$18.50
$18.50

$138.50

$23.00
$23.00
$23.00

+ + + + + + + +

+

+ + + + t+ + + + t+ t+ + + t+ t+ + + t+ tt + + ttt
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 20 of 21 PagelID 248

WATERMAN, JOSHUA $23.00

March 24027292r +
March 24952385t Terez Kirkland $23.50 +
March 24952382r Terez Kirkland $23.50 +
March 2383233 1t CRYSTAL CURTIN $22.10 +
March 2383233 1r CRYSTAL CURTIN $22.10 +
March 24065125t ACOSTA, RAFAEL $54.10 +
March 24065125r ACOSTA, RAFAEL $54.10 +
March 24051444t KASTRATI, BORA $18.50 cS
March 24116613r Jesos Ortega $23.70 +
March 24024740r avaiah duzinkewycz $23.00 +
March 24123258t Oscar Guzman $18.50 +
March 24123258r Oscar Guzman $18.50 +
March 241232581 Oscar Guzman $18.50 +
March 241232582 Oscar Guzman $18.50 +
March 2392861 9r PEOPLES, JALIYAH $12.50 +
March 24025580t MOBILIA, LUNA $18.50 cS
NAVARRO GREGORI,
March 24089557t JOVANNI $58.15 +
NAVARRO GREGORI,
March 24089557r JOVANNI $58.15 +
March 24147010t ACOSTA, RAFAEL $55.70 +
March 24147010r ACOSTA, RAFAEL $55.70 +
March 24193124 JACOB PAYNE $23.00 +
March 24193124r JACOB PAYNE $23.00 +
March 23949652T Gabrielle Senatus $18.50 +
March 23949652r Gabrielle Senatus $18.50 +
March 23981639 JOSE GONZALES $25.00 +
March 24136572t sherry mammond $34.00 +
March 24136572r sherry mammond $34.00 +
March 24025534t MOBILIA, LUNA $18.50 cS
March 23621229r ALFONSO JERONIMO $58.15 +
March 24182930T MARJORIE DAVIS $12.50 +
March 24182930R MARJORIE DAVIS $12.50 +
March 24251033r WATERMAN, FAYTHE $23.00 +
March 24025566t MOBILIA, LUNA $18.50 +
March 24046956 CANDACE MALIK $25.00
HUMISION JAMES,

March 242365591 YARIELLE $23.00 +
March 23939876t STEWART, BETH $25.00

March 23939876r STEWART, BETH $25.00 +

HUMIS!ON JAMES,

March 24236559 YARIELLE $23.00 +
March 240269932 eddie whitaker $18.50 +
March 2409885/7r Terez Kirkland $23.50 +
March 24249274t PEOPLES, JALIYAH $18.50 +
Case 8:19-cv-02595-WFJ-SPF Document 19-2 Filed 06/25/20 Page 21 of 21 PagelD 249

March 24249274r PEOPLES, JALIYAH $18.50

+
March 242492741 PEOPLES, JALIYAH $18.50 cS
March 242492742 PEOPLES, JALIYAH $18.50 +
March 24024846t MAXWELL, XZAVIER $23.00 cS
March 24024846r MAXWELL, XZAVIER $23.00 +
March 240248461 MAXWELL, XZAVIER $23.00 cS
March 240248462 MAXWELL, XZAVIER $23.00 +
March 24197304r KYNSTON MORGAN $37.00 +
March 24269368T Luzmaria Perez perez $100.50 +
March 24269368R Luzmaria Perez perez $100.50 +
March 24297588t Deani Dixon $25.00 +
March 24297588r Deani Dixon $25.00 +
March 24275225t Beryl Seaver $79.70 +
March 24275225r Beryl Seaver $79.70 +
April 240269522 eddie whitaker $18.50 +
April 24026952r eddie whitaker $18.50 cS
WHITAKER RUSSEL,
April 24026935 EDDIE $37.00 +

$55,831.40
